Name: 83/382/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directive 72/159/EEC and Title IV of Council Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy;  agricultural policy; NA;  Europe
 Date Published: 1983-08-13

 Avis juridique important|31983D038283/382/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directive 72/159/EEC and Title IV of Council Directive 75/268/EEC (Only the English text is authentic) Official Journal L 222 , 13/08/1983 P. 0033 - 0034*****COMMISSION DECISION of 29 July 1983 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directive 72/159/EEC and Title IV of Council Directive 75/268/EEC (Only the English text is authentic) (83/382/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC, the Government of the United Kingdom has notified the following laws, regulations and administrative provisions: - Statutory Instrument 1980 No 928: The Farm and Horticulture Development (Amendment) (No 3) Regulations 1980, - Statutory Instrument 1980 No 1298: The Agriculture and Horticulture Development Regulations 1980, - Statutory Instrument 1980 No 1072: The Agriculture and Horticulture Grant Scheme 1980, - Statutory Instrument 1980 No 930: The Farm Capital Grant (Variation) (No 2) Scheme 1980, - Statutory Instrument 1980 No 929: The Horticulture Capital Grant (Variation) (No 2) Scheme 1980, - Decision fixing the level of comparable earned income for 1980, - Decision fixing the level of comparable earned income for 1981, - Statutory Instrument 1981 No 1708: The Agriculture and Horticulture Development (Amendment) Regulations 1981, - Statutory Instrument 1981 No 1707: The Farm and Horticulture Development Regulations 1981, - Statutory Instrument 1981 No 1533: The Agriculture and Horticulture Grant (Variation) Scheme 1981, - Decision fixing the level of comparable earned income for 1982, - Administrative instructions for the implementation of Statutory Instruments 1980 No 1298 and 1981 No 1708, - Decision fixing the level of comparable earned income for 1983, - Statutory Rules of Northern Ireland 1982 No 206: Grassland Scheme (Northern Ireland) 1982, - Statutory Rules of Northern Ireland 1983 No 74: Grassland (Amendment) Scheme (Northern Ireland) 1983, - Statutory Instrument 1983 No 273: The Agriculture and Horticulture Grant (Variation) Scheme 1983, - Statutory Instrument 1983 No 507: The Farm and Horticulture Development (Amendment) Regulations 1983, - Statutory Instrument 1983 No 508: The Agriculture and Horticulture Development (Amendment) Regulations 1983; Whereas Statutory Instruments 1980 Nos 928, 929, 930, 1072 and 1298 entered into force on 1 October 1980 and Statutory Instruments 1981 Nos 1707, 1708 and 1533 on 30 November 1981; Whereas, under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the Commission has to decide whether, having regard to the objectives of the said Directives and to the need for a proper connection between the various measures, such laws, regulations and administrative provisions comply with the Directives and thus satisfy the conditions for financial contribution by the Community; Whereas the conditions for the promotion of investment in pig farming laid down in Statutory Instruments 1980 Nos 928, 930, 1072 and 1298 and Statutory Instruments 1981 Nos 1533 and 1707 for the period up to 30 November 1981 do not entirely fulfill the conditions of Article 9 (2) and 14 (3) of Directive 72/159/EEC; and after 23 July 1981 the conditions of Regulation (EEC) No 1945/81; Whereas the Government of the United Kingdom has given proof that the said provisions had practically no effect and that no case of aid was found during the period under consideration which did not fulfill the conditions of Directive 72/159/EEC; Whereas it can therefore be established that the abovementioned laws, regulations and administrative provisions satisfy the conditions and objectives of Directive 72/159/EEC and Title IV of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions for the implementation of Directive 72/159/EEC and Title IV of Directive 75/268/EEC in the United Kingdom listed in the preamble hereto satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 180, 14. 7. 1980, p. 34.